DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9-10, 12, 14, 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, claims 7, 14, and 20 recite the limitation “the groove extends perpendicular to the longitudinal axis”. There is no written disclosure for the limitation and the drawings do not clearly depict a groove which extends perpendicular to the longitudinal axis. For the reasons listed, one of ordinary skill would not recognize that the inventor had possession of the claimed invention at the time of the original filing date. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-10, 12, 14, 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 14, and 20 recite the limitation “the groove extends perpendicular to the longitudinal axis”. It is unclear what is meant by the limitation. For examination purposes, it has been interpreted that any groove which is circumferential would have at least a portion of the groove that would extend perpendicular to the longitudinal axis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6, and 13-17 under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 20140012130 A1), hereinafter Jacobsen in view of Sobe (US 20040097804 A1), hereinafter Sobe and Sobe (US 20120017923 A1), hereinafter Sobe (2012) or Wong et al. (US 20160007881 A1), hereinafter Wong.
Regarding claim 1,
Jacobsen teaches an apparatus (at least fig. 1 (10)) and a method comprising: 
Providing a rigid tube (At least Fig. 6 (130, 190, and 126) It has been interpreted that combination of the insert portion 130, the sleeve 190 which is fixed to the insert portion, and the tube 126. Hereinafter, any reference to elements 130, 190, or 126 has been construed to mean the rigid tube) having an inner surface defining a lumen ([0050] which discloses a constant flow path 166 for suction. The flow path has been construed to mean a lumen), wherein the rigid tube is configured to be inserted into a cavity of a human patient (at least Fig. 1; [0067] which discloses the suction instrument is in a body cavity of a patient); 
Forming a groove (at least Fig. 5 (206) and corresponding disclosure. Examiner notes element 206 is the flattened section interpreted as a groove) in a distal end of the tube (At least Fig. 5 and corresponding disclosure);
a conductive coil (at least Fig. 5 (214) and corresponding disclosure) of insulated wiring wound (at least Fig. 5 (214 and 228) and [0059] which discloses the lead wires 228 can include a Teflon coating which would make the wires insulated. [0052] which discloses the wire windings are wound to form the cylindrical configuration for the coils) in the groove (206) ([0052] which discloses the flattened section 206 configured to receive the tracking device 84 which includes the coil assemblies 214)

and a channel (at least Fig. 17 (402) and corresponding disclosure)
directly connected to the groove (See annotated Fig.17 below which depicts the channel (402) directly connected to the groove).
and formed in the rigid tube (at least Fig. 17 and [0086] which discloses channels 402 are formed in 190);
and one or more conductors (at least Fig. 17 (228) and corresponding disclosure) laid in the channel (402) connected to ends of the conductive coil (at least fig. 17 and [0086] which discloses the channels 402 can receive the coil wires. Examiner notes the wires 228 are connected to the ends of the conductive coil (214));
and a handle (at least figs. 6 and 7 (114)) connected to a proximal end of the rigid tube (126) (at least fig. 17 depicts handle (114) connected to a proximal end of tube (126)),
Jacobsen further teaches wherein the conductors (228) extend up the body (126) ([0059] which discloses the wires (228) extend up the body as a twisted pair of lead wires), however, it is unclear if the channel (402) extends from the groove all the way to the handle in this instance. 

Sobe, in a similar field of endeavor involving electromagnetic tracking of surgical instruments, teaches a channel ([0082] which discloses spiral grooves (i.e. channel) formed on the outer wall) wherein one or more conductors are laid in the channel ([0082] which discloses wiring 190 is placed in the spiral grooves) and wherein the channel extends from a conductive coil (at least fig. 1A (114) and corresponding disclosure or at least fig. 3 (186) and corresponding disclosure) to a handle (at least fig. 1A (110) and corresponding disclosure) ([0068] which discloses the wiring is embedded in a section which starts from the distal ends of the electromagnetic field detector and ends at manifold 110).


Jacobsen fails to explicitly teach wherein the sleeve is a rigid biocompatible metal sleeve.
Sobe (2012), in a similar field of endeavor involving position tracking of a medical device, teaches an apparatus (at least fig. 1 (10)) comprising:
A rigid tube (at least fig. 1 (12) and corresponding disclosure) enclosing a lumen (at least fig. 1 (22) and corresponding disclosure), configured to be inserted into a cavity of a human patient ([0027] which discloses the tube inserted into a body cavity).
And a rigid biocompatible metal sleeve (at least fig. 1 (40) and corresponding disclosure. Examiner notes the stainless steel sleeve ([0037]) is biocompatible in order to be insertered into the body cavity) covering the rigid tube (12) so as to completely enclose portions of the rigid tube ([0039] which discloses the sheath may cover a portion of the rigid tube (12) such as the distal end, proximal end or a combination of areas of the rigid tube (12)).

Alternatively, Wong, in a similar field of endeavor involving position tracking of a medical device, teaches an apparatus (at least fig. 1A (1)) comprising:
A rigid tube (at least fig. 5 (50) and corresponding disclosure) enclosing a lumen (at least fig. 5 (54) and corresponding disclosure)) configured to be inserted into a cavity of a human patient ([0003] which discloses elongate instrument such as a catheter and [0060] which discloses 50 is part of the 
And a rigid biocompatible metal sleeve so as to cover the tube ([0083] which discloses a stainless steel sleeve or sheath may be positioned or melted over the distal section (e.g. tube (50)). Examiner notes the sleeve is biocompatible in order to be inserted into a cavity of a human patient).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the sleeve of Jacobsen to include a metal sleeve as taught by Sobe or Wong in order to enhance the stiffness of the tube (Wong [0083]). Such a modification amounts to a simple substitution of one known biocompatible sleeve for another rendering the claim obvious (MPEP 2143).

Regarding claim 3, 
Jacobsen, as modified, teaches the elements of claim 1 as previously stated. 
Jacobsen, as modified, further teaches wherein the sleeve (at least Fig. 6 (272)) is configured to cover the channel (At least Fig. 7 (254)) so as to completely enclose the one or more conductors (at least fig. 6 which depicts the sleeve (272) covers (encloses) the entire tube (190)). Examiner notes in the modified system the biocompatible sleeve of Sobe or Wong would cover the tube (e.g. the distal end)). 

Regarding claim 4, 
Jacobsen, as modified, teaches the elements of claim 3 as previously stated. 
Jacobsen further teaches wherein the distal end is chamfered ([0051] which discloses the first end of the tube (at least Fig. 6 (190)) can include a rounded or chamfered blunt distal tip (at least fig. 6 (222)), 


Regarding claims 6, 
Jacobsen, as modified, teaches the elements of claim 1 as previously stated. 
Jacobsen further teaches wherein the handle (at least Fig. 2 (214)) comprises circuitry (at least Fig. 2 (236) and corresponding disclosure) connected to the conductive coil (214) (at least fig. 5 and corresponding disclosure which depicts circuitry 236 connected to the conductive coil 214 via flexible circuit 232 and conductors (228)) so as to receive signals generated therein. 

	Regarding claims 13,
Jacobsen, as modified, teaches the elements of claim 1 as previously stated. Sobe further teaches wherein the channel is a helical channel (at least fig. 3 which depicts the wiring (190) in a helical formation).

Regarding claims 14 and 16,
Jacobsen, as modified, teaches the elements of claim 1 as previously stated. Jacobsen further teaches wherein the rigid tube extends along a longitudinal axis, wherein the groove extends perpendicular to the longitudinal axis (at least fig. 5. Examiner notes the groove is circumferentially located around the device and therefore extends perpendicular to the longitudinal axis in its broadest reasonable interpretation in light of the 35 U.S.C.  12 issues listed above).

Regarding claim 15,

Sobe (2012) further teaches wherein the rigid biocompatible metal sleeve is coupled with an outer surface of the rigid tube ([0044] which discloses a fixation element configured to engage (i.e. couple) the sleeve (40) to the rigid tube (12)).
Wong further teaches wherein the rigid biocompatible metal sleeve is coupled with an outer surface of the rigid tube ([0083] which discloses the sleeve is melted over at least a distal section (e.g. rigid tube (50)).

Regarding claim 17,
Jacobsen, as modified, teaches the elements of claim 1 as previously stated. Sobe further teaches wherein the channel (402) extends continuously and circumferentially around the lumen ([0082] which discloses spiral grooves).

Claims 7, 9-10, 12, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Sobe (2012) or Wong.
Regarding claims 7 and 20,
Jacobsen teaches an apparatus (at least fig. 1 (10)) and a method comprising: 
Providing a rigid tube (At least Fig. 6 (130, 190, and 126) It has been interpreted that combination of the insert portion 130, the sleeve 190 which is fixed to the insert portion, and the tube 126. Hereinafter, any reference to elements 130, 190, or 126 has been construed to mean the rigid tube) having an inner surface defining a lumen ([0050] which discloses a constant flow path 166 for suction. The flow path has been construed to mean a lumen), wherein the rigid tube is configured to be inserted into a cavity of a human patient (at least Fig. 1; [0067] which discloses the suction instrument is in a body cavity of a patient); 

a conductive coil (at least Fig. 5 (214) and corresponding disclosure) of insulated wiring wound (at least Fig. 5 (214 and 228) and [0059] which discloses the lead wires 228 can include a Teflon coating which would make the wires insulated. [0052] which discloses the wire windings are wound to form the cylindrical configuration for the coils) in the groove (206)([0052] which discloses the flattened section 206 configured to receive the tracking device 84 which includes the coil assemblies 214)
and a sleeve (at least Fig. 6 (272) and corresponding disclosure) covering the rigid tube so as to completely enclose the conductive coil (at least Fig. 6).
and a channel (at least Fig. 17 (402) and corresponding disclosure)
directly connected to the groove (See annotated Fig.17 below which depicts the channel (402) directly connected to the groove).
and formed in the rigid tube (at least Fig. 17 and [0086] which discloses channels 402 are formed in 190);
and one or more conductors (at least Fig. 17 (228) and corresponding disclosure) laid in the channel (402) connected to ends of the conductive coil (at least fig. 17 and [0086] which discloses the channels 402 can receive the coil wires. Examiner notes the wires 228 are connected to the ends of the conductive coil (214));
and a handle (at least figs. 6 and 7 (114)) connected to a proximal end of the rigid tube (126) (at least fig. 17 depicts handle (114) connected to a proximal end of tube (126))
Regarding claim 9,
Jacobsen, as modified, teaches the elements of claim 7 as previously stated. Jacobsen, as modified, further teaches wherein the sleeve (at least Fig. 6 (272)) is configured to cover the channel (At least Fig. 7 (254)) so as to completely enclose the one or more conductors (at least fig. 6 which depicts the sleeve (272) covers (encloses) the entire tube (190)). Examiner notes in the modified system the biocompatible sleeve of Sobe or Wong would cover the tube. 

Regarding claim 10,
Jacobsen, as modified, teaches the elements of claim 9 as previously stated. Jacobsen further teaches wherein the distal end is chamfered ([0051] which discloses the first end of the tube (at least Fig. 6 (190)) can include a rounded or chamfered blunt distal tip (at least fig. 6 (222)), 
and wherein the sleeve (at least Fig. 6 (272)) connects to the chamfered distal end (222) so that an outer surface of the sleeve (272) and the chamfered distal end (222) form a continuous smooth surface (at least Fig. 6).

Regarding claim 12,
Jacobsen, as modified, teaches the elements of claim 7 as previously stated. Jacobsen further teaches wherein the handle (at least Fig. 2 (214)) comprises circuitry (at least Fig. 2 (236) and corresponding disclosure) connected to the conductive coil (214) (at least fig. 5 and corresponding disclosure which depicts circuitry 236 connected to the conductive coil 214 via flexible circuit 232 and conductors (228)) so as to receive signals generated therein. 

Regarding claim 18,
Jacobsen, as modified, teaches the elements of claim 7 as previously stated. 

Wong further teaches further comprising fixably coupling the rigid tube and the rigid biocompatible metal sleeve together ([0082] which discloses the sleeve is melted over (i.e. fixably coupled to) at least a portion of the distal section of the elongate instrument).

Regarding claim 22,
Jacobsen, as modified, teaches the elements of claim 20 as previously stated. 
Jacobsen further teaches wherein the rigid tube is constructed of stainless steel ([0050] which discloses the insert portion 130 is constructed of stainless steel)
Sobe (2012) further teaches wherein the rigid sleeve is constructed of stainless steel ([0037] which discloses sleeve 40 is made of stainless steel hypotube).
Wong further teaches wherein the rigid sleeve is constructed of stainless steel ([0083] which discloses the rigid sleeve is made of stainless steel).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen and Wong as applied to claim 7 above, and further in view of Segner et al. (US 20030009094 A1), hereinafter Segner.
	Regarding claim 19,
	Jacobsen, as modified, teaches the elements of claim 1 as previously stated. 
Wong further teaches melting the rigid biocompatible metal sleeve over the distal end, however, it is unclear if the rigid tube and the rigid biocompatible sleeve are welded together.
	Nonetheless, Segner teaches welding a rigid tube and a biocompatible sleeve together ([0049] which discloses jacket (i.e sleeve) may be secured to the distal end of the tube by ultrasonic welding). 
.

Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen and Sobe (2012) or Wong as applied to claim 20 above, and further in view of Sobe.
Regarding claims 21,
Jacobsen, as modified, teaches the elements of claim 20 as previously stated. Jacobsen further teaches wherein the conductors (228) extend up the body (126) ([0059] which discloses the wires (228) extend up the body as a twisted pair of lead wires), however, it is unclear if the channel extends up tube 126 to extends continuously and circumferentially around the lumen.  
Sobe, in a similar field of endeavor involving electromagnetic tracking of surgical instruments, teaches a channel formed in a rigid tube ([0082] which discloses spiral grooves (i.e. channel) formed on the outer wall) wherein one or more conductors are laid in the channel ([0082] which discloses wiring 190 is placed in the spiral grooves) and wherein the channel extends continuously and circumferentially around the rigid tube ([0082] which discloses spiral grooves and fig. 3 which depicts the wiring extending continuously and circumferentially).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Jacobsen to extend the channel as taught by Sobe in order to modify the pushability and trackability of the elongated member (Sobe [0125]). Such a modification amounts to merely an obvious matter of design choice rendering the claim obvious (MPEP 2144.04). 

Regarding claims 23,
Jacobsen, as modified, teaches the elements of claim 20 as previously stated. Jacobsen further teaches wherein the conductors (228) extend up the body (126) ([0059] which discloses the wires (228) extend up the body as a twisted pair of lead wires), however, it is unclear if the channel extends up tube 126 to form a helical channel which extends continuously and circumferentially around the lumen.  
Sobe, in a similar field of endeavor involving electromagnetic tracking of surgical instruments, teaches a channel formed in a rigid tube ([0082] which discloses spiral grooves (i.e. channel) formed on the outer wall) wherein one or more conductors are laid in the channel ([0082] which discloses wiring 190 is placed in the spiral grooves) and wherein the channel is a helical channel that extends continuously and circumferentially around the rigid tube ([0082] which discloses spiral grooves and fig. 3 which depicts the wiring is helically wound and extending continuously and circumferentially).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Jacobsen to extend the channel as taught by Sobe in order to modify the pushability and trackability of the elongated member (Sobe [0125]). Such a modification amounts to merely an obvious matter of design choice rendering the claim obvious (MPEP 2144.04). Furthermore, Applicant fails to disclose any criticality or unexpected result from the groove being a particular shape” after you make the design choice statement.  

Regarding claim 24,
Jacobsen, as modified, teaches the elements of claim 20 as stated below.


Sobe, in a similar field of endeavor involving electromagnetic tracking of surgical instruments, teaches a channel ([0082] which discloses spiral grooves (i.e. channel) formed on the outer wall) wherein one or more conductors are laid in the channel ([0082] which discloses wiring 190 is placed in the spiral grooves) and wherein the channel extends from a conductive coil (at least fig. 1A (114) and corresponding disclosure or at least fig. 3 (186) and corresponding disclosure) to a handle (at least fig. 1A (110) and corresponding disclosure) ([0068] which discloses the wiring is embedded in a section which starts from the distal ends of the electromagnetic field detector and ends at manifold 110).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Jacobsen to extend the channel to the handle as taught by Sobe in order to make the device more compact and protect the integrity of the entire wire which extends from the groove to the handle. Furthermore, the modification would allow the pushability and trackability of the elongated member to be modified (Sobe [0125]) 


Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
Applicant further argues “independent claim 7 recites ‘forming a groove in a distal end of the rigid tube that extends perpendicular to a longitudinal axis of the rigid tube.’ These limitations, among others recited in amended claim 7 are neither taught nor suggested by the combined art of record”. Examiner respectfully disagrees in that that the flattened section 206 forms the groove of Jacobsen and 
Applicant’s arguments with respect to claims 1-24 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                         

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793